In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-16-00082-CR



     ISAIAH CHRISTOPHER ROBERTS, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 188th District Court
                Gregg County, Texas
              Trial Court No. 44,118-A




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                              ORDER

        Isaiah Christopher Roberts was convicted by a Gregg County jury of capital murder and

was sentenced to life imprisonment. The trial court appointed Hough-Lewis “Lew” Dunn to

represent Roberts on appeal, and Dunn timely perfected Roberts’ appeal from the judgment

memorializing Roberts’ capital murder conviction and sentence. The appellate record was filed in

this Court, and a briefing schedule was established. Under the schedule, Roberts’ appellate brief

is currently due on or before January 2, 2017. Dunn recently filed a motion in this Court seeking

an abatement of the matter to the trial court to clarify whether Roberts has retained other counsel

to represent him on appeal.

        Dunn apparently received a communication from Attorney James W. Volberding

suggesting that he had been retained to represent Roberts and seeking Dunn’s approval on a motion

to substitute counsel. Dunn indicates that, at the time he filed his motion, he had not received a

proposed motion to substitute counsel and no such motion had been filed in the trial court. We

can confirm that no motion to substitute counsel has been filed in this Court. In an effort to

determine whether he should continue working on this appeal, Dunn filed a Motion for

Determination of Counsel on Appeal in the trial court that is set for hearing on December 16, 2016.

In an effort to return jurisdiction to the trial court for purposes of that hearing, Dunn also filed his

motion for abatement in this Court.

        We hereby grant Dunn’s motion and abate this appeal to the trial court to determine who

is representing Roberts in this appeal. More specifically, the trial court is directed to determine

whether Roberts still desires to prosecute this appeal. Assuming that he does, then the trial court


                                                   2
is directed to determine whether Volberding or some other attorney has been retained to represent

Roberts on appeal and whether Roberts desires to have Volberding or some other retained attorney

substituted as his counsel of record on appeal. If Roberts has retained counsel and seeks the

substitution of counsel, then the trial court is instructed to relieve Dunn of his duties in this matter

and to so advise this Court. If Roberts has not retained other counsel and desires to continue with

Dunn as his representative, the trial court should simply report those facts to this Court. The trial

court is directed to make appropriate findings and recommendations and to have a record of the

proceedings prepared. Finally, the trial court is directed to instruct the attorney who will be

representing Roberts moving forward that the briefing deadline we establish once this case is

returned to our jurisdiction will be firm and that this appeal should be given priority for purposes

of meeting that deadline.

       The hearing in the trial court shall be conducted within ten days of the date of this order.

The reporter’s record of the hearing shall be filed in the form of a supplemental reporter’s record

within ten days of the date of the hearing. Any supplemental clerk’s record should likewise be

filed within ten days of the date of the hearing.

       The appellant’s briefing deadline previously established by this Court is hereby withdrawn,

and we will establish a new briefing deadline upon the return of this matter to our jurisdiction

through the filing of the supplemental clerk’s and reporter’s records.




                                                    3
      IT IS SO ORDERED.

                          BY THE COURT


Date: December 14, 2016




                          4